DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein the transmission housing conforms to claim 1” however claim 13 substantially but not completely overlaps with claim 1. As such it is unclear if claim 13 requires the features of claim 13 or the features of claim 1. Furthermore, claim 13 recites elements that are new but that are already positively recited in claim 1 such as “a body” in each of claims 1 and 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka et al. (US 2016/0223064; hereinafter “Yamanaka”).

Claim 1
Yamanaka discloses a transmission housing comprising:
a body of the housing (51) delimiting an enclosure and,
disposed at least partially inside said enclosure, an input shaft (3, 215, and/or 217), an output shaft (axle meshing with 255) and a mechanism (e.g., 29, 33, 35, 43) for transmitting the movement of the input shaft to the output shaft,
this movement transmission mechanism having at least one clutch (29, 33, 35, 43), the clutch having a driving element (33, 29) and a driven element (43, 35), the driven element (43, 35) being mounted to be secured in rotation (via 255) to the output shaft (axle meshing with 255), at least one of the driven or driving elements (33, 29) of the clutch being mounted to be able to be displaced for the driving and driven elements of the clutch to switch from a position separated from one another corresponding to the declutched position (FIG. 9) of the clutch to a position close to one another corresponding to the clutched position of the clutch (see e.g., [0051]),
the driven element (43, 35) of the clutch having an active part (outer portion of 35 that includes 33 and surface sliding against 29) of the clutch and a sleeve (innermost hub portion of 35) which bears the active part of the clutch, the active part of the clutch being in bearing contact (at sliding surfaces between 29 and 35) with the driving element of the clutch in the clutched position of the clutch, the sleeve (innermost hub portion of 35) being coaxial to the output shaft (axle meshing with 255) and mounted to be secured in rotation to the output shaft (via 255), wherein the sleeve (innermost hub portion of 35) of the driven element is produced in a single piece with the active part (outer portion of 35 that includes 33) of the driven element and in that the sleeve is interposed between the output shaft (meshing inside 255) and the body of the housing (see FIG. 2).
The term “bearing contact” is not specially defined in the specification. In view of the context of the two parts of the clutch sliding relative to one another the term “bearing contact” is interpreted as meaning a sliding or relatively rotating contact as with a bearing.

Claim 2
Yamanaka discloses wherein the output shaft (axle meshing inside 255) is, in the closed position of the enclosure of the housing, removably mounted inside the enclosure of the housing (see FIG. 2 which clearly illustrates that a shaft slid into the hole in the housing and through the sleeve to engage 255 would also be capable of being removed by sliding back to the right).

Claim 5
Yamanaka discloses wherein the sleeve (innermost portion of 35 including splines 255) is internally grooved (spaces between spline teeth of 255) longitudinally and is mounted to be secured in rotation to the output shaft (axle meshing with 255) via at least one external radial protuberance (spline teeth that necessarily match the splines of 255) of the output shaft, this external radial protuberance (spline teeth of axle) being produced in a single piece with the output shaft or formed by at least one element added on to the output shaft (since all options are that the teeth are either integral or fixed onto the output shaft), this at least one external radial protuberance (spline teeth of axle) being slidingly inserted into an internal longitudinal groove (space between spline teeth of 255) of the sleeve.

Claim 8
Yamanaka discloses wherein the driving element (33, 29) of the clutch is a rotary element that can be driven in rotation by the input shaft (3, 215 and/or 217).

Claim 9
Yamanaka discloses wherein the clutch is a non-progressive clutch, selected from the group consisting of a claw clutch (see e.g., paragraph [0051] disclosing the engaging elements as teeth).

Claim 10
Yamanaka discloses wherein the housing comprises, for the switch from the declutched position to the clutched position, a control device (11) for the clutch (see FIG. 2).

Claim 11
Yamanaka discloses wherein the driven element (43, 35) is limited in axial displacement (by surface of 37) at least in the direction of separation from the driving element (33, 29) and in that the housing comprises at least one return member (39) for returning the driving and driven elements into the position separated from one another corresponding to the declutched position (see e.g., FIG. 9).

Claim 13
Yamanaka discloses a wheeled vehicle equipped with a transmission housing comprising:
a body of the housing (51) delimiting an enclosure and,
disposed at least partially inside said enclosure, an input shaft (3, 215, and/or 217), an output shaft (axle meshing with 255) and a mechanism (e.g., 29, 33, 35, 43) for transmitting the movement of the input shaft to the output shaft,
this movement transmission mechanism having at least one clutch (29, 33, 35, 43), the clutch having a driving element (33, 29) and a driven element (43, 35), the driven element (43, 35) being mounted to be secured in rotation (via 255) to the output shaft (axle meshing with 255), at least one of the driven or driving elements (33, 29) of the clutch being mounted to be able to be displaced axially along the output shaft for the driving and driven elements of the clutch to switch from a position separated from one another corresponding to the declutched position (FIG. 9) of the clutch to a position close to one another corresponding to the clutched position of the clutch (see e.g., [0051]),
the driven element (43, 35) of the clutch having an active part (outer portion of 35 that includes 33 and surface sliding against 29) of the clutch and a sleeve (innermost hub portion of 35) which bears the active part of the clutch, the active part of the clutch being in bearing contact (at sliding surfaces between 29 and 35) with the driving element of the clutch in the clutched position of the clutch, the sleeve (innermost hub portion of 35) being coaxial to the output shaft (axle meshing with 255) and mounted to be secured in rotation to the output shaft (via 255), wherein the sleeve (innermost hub portion of 35) of the driven element is produced in a single piece with the active part (outer portion of 35 that includes 33) of the driven element and in that the sleeve is interposed between the output shaft (meshing inside 255) and the body of the housing (see FIG. 2), and 
wherein the output shaft (axle meshing with 255) of the transmission housing is the shaft driving the wheels of the vehicle (it is well understood that the axle drives the wheels).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keane et al. (US 7,850,555; hereinafter “Keane”) in view of Yamanaka.

Claim 1
Keane discloses a transmission housing comprising:
a body of the housing (30) delimiting an enclosure and,
disposed at least partially inside said enclosure, an input shaft (IS), an output shaft (OS) and a mechanism (e.g., 39, 42, C, 36) for transmitting the movement of the input shaft to the output shaft,
this movement transmission mechanism having at least one clutch (39, 42, C, 36), the clutch having a driving element (42) and a driven element (39, C), the driven element (39, C) being mounted to be secured in rotation to the output shaft (OS), at least one of the driven or driving elements (C, 39) of the clutch being mounted to be able to be displaced for the driving and driven elements of the clutch to switch from a position separated from one another corresponding to the declutched position (FIG. 3A) of the clutch to a position close to one another corresponding to the clutched position of the clutch (FIG. 3B),
the driven element (C, 39) of the clutch having an active part (39) of the clutch and a sleeve (C) which bears the active part of the clutch, the sleeve (C) is coaxial to the output shaft (OS) and mounted to be secured in rotation to the output shaft (OS) (see column 9, lines 18-24, “[c]lutch C is keyed, splined or otherwise coupled to output shaft OS in any suitable manner that enables clutch C to rotate with output shaft OS and transfer torque to output shaft OS while being free to axially translate along the length of output shaft”), wherein the sleeve (C) of the driven element is produced in a single piece with the active part (39) of the driven element and in that the sleeve (C) is interposed between the output shaft (OS) and the body (30) of the housing (see e.g., FIG. 3A).
The term “bearing contact” is not specially defined in the specification. In view of the context of the two parts of the clutch sliding relative to one another the term “bearing contact” is interpreted as meaning a sliding or relatively rotating contact as with a bearing. Keane does not disclose the active part of the clutch being in bearing contact with the driving element of the clutch in the clutched position of the clutch, as the term bearing contact is interpreted in view of the specification.
However, Yamanaka discloses the active part (outer portion of 35) of the clutch being in bearing contact (at sliding surfaces between 29 and 35) with the driving element (29) of the clutch in the clutched position of the clutch (see e.g., FIG. 9 illustrating that the surfaces of 29 and 35 slide against one another in all positions). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Keane to have replaced the two facing clutch members with one clutch member that includes a sleeve inside the other clutch member as in FIG. 9 of Yamanaka in order to position the one clutch member relative to the other clutch member to form a clutch unit that is easier to assemble and/or replace.

Claim 12
Keane does not disclose wherein the body of the housing is formed by at least two shells joined to one another in closed position of the housing. However, Yamanaka discloses that a housing (3) for a clutch and gear system may be formed of by at least two shells (215, 217) joined to one another in closed position of the housing. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the housing of Keane so that it was made using two shells rather one single piece in order to provide easier assembly, e.g., by allowing the clutch and gears to be installed in one shell and thereafter attaching the second shell.

Allowable Subject Matter
Claims 3, 4, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 3, the prior art does not disclose or render obvious a transmission housing comprising the combination of features as recited “wherein the output shaft is a shaft passing through the body of the housing and protruding from the body of the housing through two openings formed in the body of the housing, and in that the sleeve is, at these openings, interposed between the output shaft and the body of the housing.” The sleeves of the prior art do not extend through the openings in the body. As such, the sleeve in the prior art is not interposed between the output shaft and the body of the housing at these openings.
With reference to claim 4, the prior art does not disclose or render obvious a transmission housing comprising the combination of features as recited “wherein the driving element is threaded onto the sleeve.” In the prior art, it would impede proper operation to provide a threaded engagement between the driving element and sleeve which must be able to freely rotate relative to one another.
With reference to claim 6, the prior art does not disclose or render obvious a transmission housing comprising the combination of features as recited “wherein the sleeve at least partially protrudes from the body of the housing.” The sleeves of the prior art do not extend through the openings in the body. As such, the sleeve in the prior art is not interposed between the output shaft and the body of the housing at these openings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blanchard US 6,701,796 discloses a dog clutch within a housing with separate adjacent sleeves that extend through the housing openings for the output shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659